In this proceeding by a landlord to recover possession of commercial space leased to the tenant for manufacturing purposes, it appears that the tenant has vacated the premises except for a negligible storage use, and removed its manufacturing operations to another location. The tenant has refused to deliver possession to the landlord, however, and insists upon the privilege of holding. the space as a statutory tenant, apparently believing there is some speculative advantage in maintaining its hold upon the premises. We have said that the emergency rent laws were not enacted for the benefit of persons merely in constructive possession of rental space in commercial buildings. (WMCA, Inc., v. Blockfront Realty Corp., 272 App. Div. 800.) That observation applies to the present case. Determination of the Appellate Term unanimously reversed and the final order of the Municipal Court reinstated, with costs to the appellant in all courts. Present — Peck, P. J., Glennon, Cohn, Van Voorhis and Shientag, JJ. [192 Misc. 946.]